Citation Nr: 1435029	
Decision Date: 08/06/14    Archive Date: 08/20/14

DOCKET NO.  11-27 996	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUES

Entitlement to service connection for cardiovascular disease to include cardiomyopathy and ischemic heart disease.   


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. L. Krasinski, Counsel



INTRODUCTION

The Veteran had active service from October 1967 to October 1969 and from June 1970 to June 1974.  He had service in the Republic of Vietnam from March 1968 to March 1969.    

These matters come before the Board of Veterans' Appeals (Board) on appeal from a May 2011 decision from the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.  The Veteran has a 100 percent scheduler rating assigned to the service-connected PTSD since January 12, 1987.  

The Veteran was scheduled for a videoconference Board hearing in June 2013 but failed to appear for the hearing.  Accordingly, his request for a Board hearing is deemed withdrawn.

In evaluating this case, the Board has not only reviewed the Veteran's physical claims file, but has also reviewed the Veteran's file on the "Virtual VA" system to ensure a complete assessment of the evidence.  


FINDINGS OF FACT

1.  The Veteran served in the Republic of Vietnam during the Vietnam era. 

2.  Cardiovascular disease to include cardiomyopathy was not identified on the entrance examinations when the Veteran was accepted for his periods of active service and did not pre-exist service.   

3.  The Veteran does not have ischemic heart disease.  

4.  No disease or chronic symptoms of cardiomyopathy or other cardiovascular disease were manifested during active service or were continuously manifested in the years after active service.  

5.  Cardiovascular disease to include cardiomyopathy did not manifest to a degree of ten percent within one year of service separation.  

6.  Cardiovascular disease to include cardiomyopathy was diagnosed many years after active service and there is no competent evidence that establishes that the cardiovascular disease to include cardiomyopathy is related to disease or injury or other event in active service. 


CONCLUSION OF LAW

The criteria for service connection for cardiovascular disease to include cardiomyopathy are not met.  38 U.S.C.A. §§ 1110, 1112, 1113, 1116, 1137 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2013). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Duty to Assist

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

The RO provided a notice letters to the Veteran in July 2010, January 2011, and April 2011, prior to the initial adjudication of the claim.  The letters notified the Veteran of what information and evidence must be submitted to substantiate a claim for service connection, as well as what information and evidence must be provided by the Veteran and what information and evidence would be obtained by VA.  The Veteran was also told to inform VA of any additional information or evidence that VA should have, and was told to submit evidence in support of his claims to the RO.  The content of the letters complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  

VA notice letters must also include notice of a disability rating and an effective date for award of benefits if service connection is granted.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The Veteran was provided with notice of the type of evidence necessary to establish a disability rating and effective dates in the letters.  

The record establishes that the Veteran has been afforded a meaningful opportunity to participate in the adjudication of his claim.  Thus, there is no prejudice to the Veteran in the Board's considering this case on its merits.  The Board finds the duty to notify provisions have been fulfilled, and any defective notice is nonprejudicial to the Veteran and is harmless.    

The Board finds that all relevant evidence has been obtained with regard to the Veteran's claim, and the duty to assist requirements have been satisfied.  All available service treatment records were obtained.  The Veteran submitted private treatment records in support of his claim.  The Board has reviewed the Veteran's statements and medical evidence of record and concludes that there is no outstanding evidence with respect to the Veteran's claim.

A VA examination was conducted in July 2010 and a medical opinion was obtained in April 2011 as to the nature of the claimed cardiovascular disability and whether the current cardiovascular disease was ischemic heart disease.  The VA examination was based on review of claims file, solicitation of history and symptomatology from the Veteran, and a thorough examination of the Veteran.  The examination report and medical opinion are accurate and fully descriptive.  The Board finds that the Veteran has been afforded an adequate examination.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); see also Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008). 

The Board finds that the duties to notify and assist the Veteran have been met, so that no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of the claims.  

Pertinent Law and Regulations

In order to establish service connection, the facts, as shown by evidence, must demonstrate that a disease or injury resulting in current disability was incurred during service or, if pre-existing active service, was aggravated therein.  38 U.S.C.A. §§ 1110, 1131.  Service connection may also be granted for a disability initially diagnosed after service when all of the evidence shows it to have been incurred in service.  38 C.F.R. § 3.303(d) (2013).  Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 (1995).   

In this case, cardiovascular disease is listed among the "chronic diseases" under 38 C.F.R. § 3.309(a); therefore, 38 C.F.R. § 3.303(b) applies.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Where the evidence shows a "chronic disease" in service or "continuity of symptoms" after service, the disease shall be presumed to have been incurred in service.  For the showing of "chronic" disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  With chronic disease as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected, unless clearly attributable to intercurrent causes.  If a disease noted during service is not shown to be chronic, then generally, a showing of "continuity of symptoms" after service is required for service connection.  38 C.F.R. § 3.303(b).  

Additionally, where a veteran served ninety days or more of active service, and certain chronic diseases, such as cardiovascular disease, become manifest to a degree of 10 percent or more within one year after the date of separation from such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309(a).  While the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.  Id.

Presumptive service connection on the basis of herbicide exposure is provided for ischemic heart disease and other specified diseases manifested to a degree of 10 percent within a specified period in a veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975.  38 U.S.C.A. § 1116(a).

If a veteran was exposed to a herbicide agent during active military, naval, or air service, the following diseases shall be service-connected if the requirements of 38 U.S.C.A. § 1116 and 38 C.F.R. § 3.307(a)(6)(iii) are met, even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 U.S.C.A. § 1113 and 38 C.F.R. § 3.307(d) are also satisfied: chloracne or other acneform diseases consistent with chloracne, Type II diabetes mellitus, Hodgkin's disease, multiple myeloma, non-Hodgkin's lymphoma, acute and subacute peripheral neuropathy (defined as transient peripheral neuropathy that appears within weeks or months of exposure to an herbicide agent and resolves within two years of the date of onset), porphyria cutanea tarda, prostate cancer, respiratory cancers (cancer of the lung, bronchus, larynx, or trachea), and soft-tissue sarcomas (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma).  38 C.F.R. § 3.309(e).

Effective on August 31, 2010, VA amended 38 C.F.R. § 3.309(e) to add hairy cell leukemia and other chronic B-cell leukemias, Parkinson's disease and Ischemic heart disease (including, but not limited to, acute, subacute, and old myocardial infarction; atherosclerotic cardiovascular disease including coronary artery disease (including coronary spasm) and coronary bypass surgery; and stable, unstable and Prinzmetal's angina) to the list of diseases associated with exposure to certain herbicide agents.  The intended effect of this amendment is to establish presumptive service connection for these diseases based on herbicide exposure.  The final rule is applicable to claims received by VA on or after August 31, 2010 and to claims pending before VA on that date. 

Note 3 indicates that for purposes of this section, the term ischemic heart disease does not include hypertension or peripheral manifestations of arteriosclerosis such as peripheral vascular disease or stroke, or any other condition that does not qualify within the generally accepted medical definition of Ischemic heart disease.  38 C.F.R. § 3.309(e).  The final rule is applicable to claims received by VA on or after August 31, 2010 and to claims pending before VA on that date.  Additionally, VA will apply this rule in readjudicating certain previously denied claims as required by court orders in Nehmer v. Department of Veterans Affairs, No. CV-86-6161 TEH (N.D. Cal.). 

The diseases listed at 38 C.F.R. § 3.309(e) shall have become manifest to a degree of 10 percent or more any time after service, except that chloracne and porphyria cutanea tarda shall have become manifest to a degree of 10 percent or more within a year after the last date on which the veteran was exposed to an herbicide agent during active military, naval, or air service.  38 C.F.R. § 3.307(a)(6)(ii).  The Secretary of VA has determined that there is no positive association between exposure to herbicides and any other condition for which the Secretary has not specifically determined that a presumption of service connection is warranted.  See Diseases Not Associated With Exposure to Certain Herbicide Agents, 61 Fed. Reg. 41442, 41448 (1996).

Notwithstanding the provisions of §§ 3.307, 3.309, the Veteran's Dioxin and Radiation Exposure Compensation Standards (Radiation Compensation) Act, Pub. L. No. 98-542, § 5, 98 Stat. 2725, 2727-29 (1984) does not preclude an appellant from establishing service connection with proof of actual direct causation.  Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

Every person employed in the active military, naval, or air service shall be taken to have been in sound condition when examined, accepted and enrolled for service, except as to defects, infirmities, or disorders noted at the time of the examination, acceptance and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. §§ 1111, 1137.

A preexisting injury or disease will be considered to have been aggravated by active military, naval, or air service, where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306 (a). 

If a preexisting disorder is noted upon entry into service, and the claimant brings a claim for service connection on the basis of aggravation under section 1153, the burden falls on the claimant to establish aggravation of the preexisting disorder.  Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004). 

Aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during, and subsequent to service.  38 U.S.C.A. §§ 1137, 1153; 38 C.F.R. §§ 3.304, 3.306(b). 

Clear and unmistakable evidence (obvious or manifest) is required to rebut the presumption of aggravation where the pre-service disability underwent an increase in severity during service.  38 C.F.R. § 3.306(b).

In Horn v. Shinseki, 25 Vet. App. 231 (2012), the Court indicated that if a disease is not noted at service entrance, the presumption of soundness applies under 38 U.S.C.A. § 1111.  The Court stated that the burden of proof then shifts to VA to establish by clear and unmistakable evidence both that a disease preexisted service and was not aggravated by service. 

With disability compensation claims, VA adjudicators are directed to assess both medical and lay evidence.  In addressing lay evidence and determining its probative value, if any, attention is directed to both competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).  In terms of competency, lay evidence has been found to be competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation."  See Barr v. Nicholson, 21 Vet. App. 303, 308-09 (2007) (concerning varicose veins); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  In weighing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self-interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness.  See generally Caluza v. Brown, 7 Vet. App. 498 (1995).

Once the evidence has been assembled, it is the Board's responsibility to evaluate the evidence.  38 U.S.C.A. § 7104(a).  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  

In Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990), the Court stated that "a Veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail."  To deny a claim on its merits, the evidence must preponderate against the claim.  See also Alemany v. Brown, 9 Vet. App. 518, 519 (1996). 

Analysis

The Veteran argues that he has ischemic heart disease and service connection is warranted on a presumptive basis.  Service records show that the Veteran served in the Republic of Vietnam from March 1968 to March 1969.  The Veteran and his representative also argue that the Veteran had a pre-existing heart condition upon entrance into service and this condition was aggravated during service.    

The weight of the evidence shows that the Veteran did not have a cardiovascular disability upon entrance examination.  An October 1967 enlistment examination report, for the Veteran's first period of service, shows that the Veteran reported having symptoms of shortness of breath and pain and pressure in the chest.  He reported having a history of rheumatic fever.  Examination of the heart was normal.  In a May 1969 medical and dental history report, the Veteran reported having a history of shortness of breath, swelling of the ankles, and heart palpitations.  He stated that he had rheumatic fever and a heart condition.  Service enlistment examination, for the second period of service, dated in June 1970, indicates that examination of the heart and chest x-ray were negative.   Only such conditions as recorded in examination reports are to be considered as "noted," and a history of pre-service existence of conditions recorded at the time of examination does not constitute a notation of such conditions, but will be considered together with all other material evidence in determinations as to inception.  See 38 C.F.R. § 3.304(b) (2013); Paulson v. Brown, 7 Vet. App. 466, 470 (1995); Crowe v. Brown, 7 Vet. App. 238, 246 (1995). 

The Board finds that although the Veteran reported a history of rheumatic fever on the entrance examinations, a pre-existing cardiovascular disability was not detected or noted on the entrance examination reports.  When no preexisting condition is noted upon entry into service, a Veteran is presumed to have been sound upon entry.  The burden then falls on the government to rebut the presumption of soundness by clear and unmistakable evidence that demonstrates that the injury or disease preexisted service and was not aggravated by such service.  See 38 U.S.C.A. § 1111; 38 C.F.R. 3.304(b); Wagner, 370 F. 3d at 1096; VAOPGCPREC 3-03 (July 16, 2003).

The Board finds there is no clear and unmistakable evidence that a cardiovascular disability pre-existed service.  As will be discussed below, the Board finds that the weight of the evidence establishes that the current cardiovascular disease manifested by cardiomyopathy first manifested over 30 years after service separation and this disorder did not exist prior to service or during service.  As such, the presumption of soundness is not rebutted.  

In a July 2008 private medical record, a private physician noted that the current cardiovascular disorder, cardiomyopathy, could be related to the rheumatic fever the Veteran had as a child.  The private physician also indicated that the cardiomyopathy could also be related to the Veteran's tobacco use and difficult life.  The Board finds that this statement is not sufficient evidence to establish that the cardiomyopathy existed prior to active service.  The private physician indicated there may be a relationship between the current disorder and an event in the Veteran's childhood.  The physician does not provide an opinion as to whether the cardiomyopathy existed prior to service.  As noted, the service entrance examinations indicate that examination of the heart was normal and a cardiovascular disorder was not noted.  The Board finds that the private physician's statements are not clear and unmistakable evidence that the current cardiomyopathy existed prior to service and the presumption of soundness is not rebutted.   

Turning to the elements of a service connection claim, the more probative evidence indicates a current diagnosis of nonischemic cardiomyopathy with an ejection fraction of 35 percent and heart failure classified as stage C, class 1 or 2.  See the July 2010 and April 2011 VA examination report and medical opinion and the March 2008, March 2011, and August 2011 VA cardiology consult records.    

The Board finds that the weight of the competent and credible evidence establishes that the Veteran does not have ischemic heart disease and therefore, presumptive service connection based upon herbicide exposure is not warranted.  Review of the record shows that the Veteran was afforded a VA examination in July 2010 and an addendum opinion was obtained in April 2011.  The July 2010 VA examination report indicates that the diagnosis was moderate hypokinesis of the basal inferoseptal wall and an ejection fraction of 40 to 45 percent.  In a 2011 VA addendum opinion, the examiner stated that the July 2010 VA examination did not substantiate a diagnosis of ischemic heart disease.  The examiner indicated that the examination and the historical workup cannot define ischemic heart disease and the Veteran's current condition was considered nonischemic in nature.  The examiner noted that a March 2011 VA cardiology consult shows an impression of nonischemic cardiomyopathy with an ejection fraction of 35 percent and heart failure classified as stage C, class 1 or 2.  

The Veteran himself argues that his cardiovascular disease is ischemic heart disease and a Doppler carotid ultrasound performed in June 2008 establishes that he had ischemic heart disease or coronary artery disease.  The June 2008 report indicates that the impression was no hemodynamically significant stenosis in the proximal internal carotid arteries bilaterally with expected diameter in narrowing in both the right and left proximal ICA in the range of zero to 40 percent.  It was noted that there was minimal atherosclerotic plaque seen of the common carotid arteries and proximal internal carotid arteries and the Veteran asserts that this finding shows he has ischemic heart disease.  See the July 2011 notice of disagreement.   

The Veteran's own interpretation of a diagnostic test is afforded no probative weight in the absence of evidence that the Veteran has the expertise to interpret medical tests.  Although the Veteran is competent to testify as to observable symptoms, where the determinative issue involves a question of medical diagnosis or causation, only individuals possessing specialized medical training and knowledge are competent to render such an opinion.  See Layno, supra.  There is no evidence that the Veteran has medical expertise.  

Further, the Board noted that the medical test report in question was part of the record at the time of the VA examination in July 2010 and medical opinion in April 2011 and was considered by the examiner before rendering the medical opinion that the Veteran does not have ischemic heart disease.  The VA examiner has the training, knowledge, and skill to analyze medical data.  See Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993); see also Black v. Brown, 10 Vet. App. 279, 284 (1997).  The Board finds the VA examination report dated in July 2010 and the addendum opinion dated in April 2011 to be highly probative.  

The Board also notes that a March 2008 VA stress test study was negative for cardiac ischemia; a February 2011 cardiovascular stress test report indicates that the impression was no ischemia demonstrated, left ventricular ejection fraction of 35 percent, and global hypokinesis; and a March 2011 VA cardiology consult shows an impression of nonischemic cardiomyopathy with an ejection fraction of 35 percent and heart failure classified as stage C, class 1 or 2.  This evidence weighs against a finding that the Veteran has ischemic heart disease.  

Thus, the Board finds that the claim of service connection for cardiovascular disease manifested by cardiomyopathy on a presumptive basis as due to Agent Orange exposure must fail because the herbicide presumption set forth in 38 U.S.C.A. § 1116 and 38 C.F.R. § 3.307 does not apply.  The weight of the evidence shows that the current cardiovascular disease to include cardiomyopathy is nonischemic and therefore, this disability is not one of the enumerated disabilities that are presumed due to herbicide exposure that are listed under 38 C.F.R. § 3.309(e).

A veteran may still establish service connection for nonischemic heart disease with proof of direct causation, or on any other recognized basis.  See Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994); see also Stefl v. Nicholson, 21 Vet. App. 120 (2007). 

The Board finds that the weight of the competent and credible evidence establishes that the cardiovascular disease manifested by cardiomyopathy first manifested 34 years after active service and is not related to disease or injury in active service.  

As noted, service treatment records do not document findings or diagnosis of cardiovascular disease.  An October 1967 enlistment examination report, for the Veteran's first period of service, shows that the Veteran reported having symptoms of shortness of breath and pain and pressure in the chest.  He reported having a history of rheumatic fever.  Examination of the heart was normal.  In a May 1969 medical and dental history report, the Veteran reported having a history of shortness of breath, swelling of the ankles, and heart palpitations.  He stated that he had rheumatic fever and a heart condition.  Service treatment records do not document any other cardiovascular complaints and he did not seek treatment for such symptoms in service.  Service examinations in October 1969, June 1970, and May 1974 indicate that examination of the heart was negative.  The Veteran denied having shortness of breath or chest pain or pressure upon separation examinations.  Chest x-ray examinations were negative.  A January 1973 narrative summary for oral surgery indicates that the Veteran's physical examination was within normal limits, chest film showed no active disease, and electrocardiograph was within normal limits.  

There is no competent evidence of a diagnosis of cardiovascular disorder within one year after service separation in October 1969 or June 1974.  The Veteran filed his initial claim for compensation benefits in 1981; he filed the claim for disabilities other than cardiovascular disease.  He underwent a VA examination in July 1982 and examination of the cardiovascular system was negative.  X-ray examination of the chest and heart was normal.  The first clinical evidence of cardiovascular disease is 2008, 34 years after service separation.  Thus, presumptive service connection under the provisions of 38 C.F.R. § 3.303(a) is not warranted.   

The Board also finds that the weight of the competent and credible evidence shows that the Veteran did not experience continuous symptoms of cardiovascular disease in service or since service separation.  The first clinical evidence of cardiovascular disease is 2008.  VA treatment records show that in March 2008, the Veteran sought medical treatment for complaints of mid sternal chest pain and radiation to the left shoulder and arm occurring intermittently over the past four or five months.  It was noted that the Veteran had a normal electrocardiogram and negative troponin.  The Veteran appeared for a stress test.  The examiner questioned the Veteran about the pain and the Veteran was pain free at the moment.  The examiner indicated that the pain does not appear to relate to exertion and does not suggest cardiac etiology.  The stress test study was negative for cardiac ischemia.  

Private medical records show that the Veteran underwent workup due to complaints of chest pain and near syncope in June 2008.  Doppler carotid ultrasound was performed in June 2008.  The impression was no hemodynamically significant stenosis in the proximal internal carotid arteries bilaterally with expected diameter in narrowing in both the right and left proximal ICA in the range of zero to 40 percent.  It was noted that there was minimal atherosclerotic plaque seen of the common carotid arteries and proximal internal carotid arteries.    

In a July 2008 follow-up report to the pre-syncope workup, the private physician noted that the ultrasound of the carotids was normal.  The echocardiogram showed an ejection fraction of 30 percent and what appears to be a minimally dilated cardiomyopathy with mild left ventricular enlargement and dysfunction, mild pulmonary hypertension probably due to his smoking, moderate left atrial and right atrial enlargement, mitral papillary dysfunction with only minimal insufficiency, mild tricuspid valve insufficiency, and findings consistent with increased central venous pressure.  EKG showed a normal sinus rhythm with no acute ischemic changes.  The assessment was dilated cardiomyopathy with low ejection fraction.  The Veteran was started on Lisinopril and aspirin.   The Veteran was sent to cardiology for further recommendations.  The physician noted that the Veteran reported having rheumatic fever as a child and the physician noted that this could be part of the problem but the physician also believed that the Veteran's tobacco use and other problems may be the cause of the problems.  

A February 2011 cardiovascular stress test report indicates that the impression was no ischemia demonstrated, left ventricular ejection fraction of 35 percent, and global hypokinesis.  VA treatment records from a cardiology consult indicates that the Veteran underwent a cardiology consult.  EKG revealed normal sinus rhythm.  The impression was nonischemic cardiomyopathy with ejection fraction at 35 percent and heart failure stage C.  See the March 2011 VA cardiology consult records.  

At the July 2010 VA examination, the Veteran asserted that he had the first episodes of chest pain in service.  He reported that he had chest pain every 1 or 2 days and it lasted a few minutes to three or four hours.  He had radiation to the inner upper left arm when the chest pain was present.  

The Board finds that the Veteran's lay assertions made at the time of the 2010 VA examination are outweighed by the lay and medical evidence generated at the time of service.  The Board finds that the lay and medical evidence generated at the time of the Veteran's period of service to be highly probative.  As noted above, the service treatment records and examination report show that the Veteran had complaints of shortness of breath and pain and pressure in the chest upon entrance examination in October 1967 and he reported a history of shortness of breath, swelling of ankles, and heart palpitations in May 1969.  The service records and post-service evidence does not document any report of current cardiovascular symptoms after October 1967 until March 2008 when the Veteran sought treatment at VA for chest pain.  The Board finds that the service medical evidence and the Veteran's own statements generated at the time of service and the lack of complaints, treatment, or diagnosis of cardiovascular disease in the medical evidence of record for 30 years after service outweigh the Veteran's own lay statements that he made in connection with his claim for service connection for tinnitus.  Thus, presumptive service connection under the provisions of 38 C.F.R. § 3.303(b) is not warranted.   

The post service treatment records and lay evidence establish that cardiovascular disease was first diagnosed in 2008, over 30 years after service separation.  Such a lengthy time interval between service and the earliest post service clinical documentation of the disability is of itself a factor for consideration against a finding that the disability is related to service.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  

There is no competent evidence to establish a nexus between the current cardiovascular disease and service.  The Veteran's own assertions that the cardiovascular disease is related to service are afforded no probative weight in the absence of evidence that the Veteran has the expertise to render opinions about medical matters.  Although the Veteran is competent to testify as to observable symptoms, where the determinative issue involves a question of medical diagnosis or causation, only individuals possessing specialized medical training and knowledge are competent to render such an opinion.  See Layno, supra.  There is no evidence that the Veteran has medical expertise.  An opinion of etiology would require knowledge of the complexities of the cardiovascular system and the various causes of heart disease would involve objective clinical testing that the Veteran is not competent to perform.  Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), as to the specific issue in this case, an opinion as to whether the current cardiovascular is related to an event in service falls outside the realm of common knowledge of a lay person.  See Jandreau, 492 F.3d at 1377 n.4 (lay persons not competent to diagnose cancer).  The Veteran has not provided or identified any medical evidence to support his contentions.  

For the reasons and bases discussed above, the Board finds that a preponderance of the lay and medical evidence that is of record weighs against the claim for service connection for cardiovascular disease to include cardiomyopathy, including as a presumptive disease or as due to herbicide exposure, and this claim must be denied. Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. § 5107 ; 38 C.F.R. § 3.102 .


ORDER

Service connection for cardiovascular disease to include cardiomyopathy and ischemic heart disease is denied. 




______________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


